DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
35 U.S.C. 112 rejections
Examiner notes the 35 U.S.C. 112(b) rejections of claims 1, 5 and 6 as previously set forth are withdrawn in view of the amendments. Additionally the rejection of claim 7 regarding the limitations “approximate” and “to specify a plurality of effective boundary points” are withdrawn in view of the amendments. 
New 35 U.S.C. 112(b) rejections of claims 1, 9, and 10 are necessitated by amendment.
Examiner notes that while amendments were made with respect to claim 7, the 112 rejections regarding the limitation “generates the approximate straight line based on the plurality of effective boundary points” in view of the amendments made to claims 1 and 7. Examiner notes that because claim 1 now recites “a line generated at least based on boundary points”, the limitation “generating the line based on the effective boundary points” follows a similar fact pattern as the previous claim set. In other words, claim 1 requires the line is based on the boundary points and claim 7 requires the line is based on effective boundary points which exclude invalid boundary points, therefore it is not fully realized if the lines are the same line. Furthermore, claim 7 fails the infringement test for the same reason as set forth in the office action mailed on 03/30/2022.
Regarding claims 9 and 10, examiner notes that no amendments were made which would overcome the rejection regarding the limitation “an ultrasound image including a mammary gland image, a pectoralis major image, and a boundary image”. Examiner further notes that no specific arguments were made with respect to such limitations. For these reasons, the rejections are maintained.

35 U.S.C. 103
Applicant’s arguments with respect to claims 1-10 have been considered but are moot in view of the new grounds of rejection necessitated by amendment, however, will address any arguments which remain relevant to the current rejection.
Applicant's arguments filed 06/01/2022 have been fully considered but they are not persuasive. For example, applicant argues “Ri[c]o does not disclose that the support image comprises a line generated at least based on boundary points and fails to disclose superimposing the support image on the ultrasound image”. Examiner respectfully disagrees in that fig. 6 depicts a support image comprising a line (618) generated at least based on boundary points. In other words, a line depicting a boundary would be based on points along the boundary (i.e. boundary points)  in its broadest reasonable interpretation and furthermore, a person having ordinary skill in the art would recognize superimposing such a line on the ultrasound image in order for the ultrasound image to comprise the boundary line 618 as shown in fig. 6. Nonetheless, new teachings by Karasawa are relied upon to teach a support image based on an inclination angle of a boundary image, comprising a line and superimposed on the ultrasound image. Therefore, the new combination teaches all of the features of at least independent claims 1, 9, and 10. 

35 U.S.C. 101 rejections
Examiner notes the 35 U.S.C. 101 rejection with respect to claim 1 regarding the limitation “a probe that is brought into contact with a breast” is withdrawn in view of the amendments to the claims. 
Applicant's arguments filed 06/01/2022 have been fully considered but they are not persuasive. For example, applicant argues “In the Examiner’s Office Action, there is no identification of the specific limitation(s) in the claim under examination (individually or in combination) that the examiner believes recites an abstract idea. Rather, the Examiner simply repeated all of the claim elements of the independent claims on pages 6-8 of the office action, then generically summarized all of the content of the independent claims as encompassing “mental process” without identifying the specific limitation that recite an abstract idea. Office Action at 7” (REMARKS pg. 7) and “applicant respectfully submits that Claims 1-10 are not directed to an abstract idea. Claims 1-10 are directed to an ultrasound diagnostic apparatus or method. This is not an abstract idea. It is not by itself a building block of human ingenuity, a fundamental economic practice, a method organizing human activity, an idea of itself, or a mathematical relationship/formula” (REMARKs pg. 9). Examiner respectfully disagrees in that the office action mailed on 03/30/2022 explicitly sets forth that the limitations “an inclination calculating unit that, based on the ultrasound image, calculates an inclination angle of the boundary image” and “calculating an inclination angle of the boundary image, based on an ultrasound image” encompass a mental process (i.e. an abstract idea) reciting an abstract idea on page 7. Examiner notes that a mental process is listed as a mental process under MPEP 2106.04 and MPEP 2106.04(a) specifically lists the definition of mental processes as concepts performed in the human mind (including observation, evaluation, judgement, opinion). On page 7 of the Office Action mailed on 03/30/2022, examiner specifically pointed out how calculating an inclination angle based on an ultrasound image can be performed in the human mind or on paper. Thus the claims are directed towards an abstract idea.
Applicant further argues “When determining whether a claim contains an inventive concept sufficient to transform a claimed abstract idea into a patent-eligible application, the claim must be considered as a whole by considering all its elements, both individually and in combination. Id. Limitations that may be sufficient include improvements to another technology or technical field (e.g., a mathematical formula applied in a specific rubber-molding process), improvements to the functioning of the computer itself, and meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. Id. at 2360” and93149296_1docx “Claims 1-10 contain an inventive concept sufficient to transform an abstract idea into a patent-eligible application” (REMARKS pg. 9). First examiner notes that attorney arguments cannot take the place of evidence in the record (MPEP 2145). In this instance, attorney has not provided evidence that the abstract idea of calculating an inclination angle, based on an ultrasound image, is transformed into patent eligible subject matter as required by the MPEP other than stating such an opinion. Furthermore, examiner respectfully disagrees with the argument in that the claims do not recite any additional elements which transform the abstract idea (i.e. calculating an inclination angle) into a “patent-eligible application”. In other words the calculation of the inclination angle is not yet integrated into a practical application, as the additional elements are merely insignificant extra-solution activity and furthermore do not improve the function of the computer or technological field at this time. Additionally, the abstract ideas do not amount to significantly more as the subject matter of the abstract idea is not transformed into a different state. For these reasons, claims 1-10 remain rejected under 101. 
 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception in the form of an abstract idea without significantly more. 
In a test for patent subject matter eligibility, these claims pass Step 1 (see 2019 Revised Patent Subject Matter Eligibility), as they are related to a process, machine, manufacture, or composition of matter. When assessed under Step2A, Prong I, independent claims 1, 9, and 10 are found to be directed towards a judicial exception (i.e. abstract idea). In this instance, claim 1 recites the limitation “calculating, based on the ultrasound image, an inclination angle of the boundary image” and claims 9 and 10 recite the limitation “calculate an inclination angle of the boundary image, based on an ultrasound image”. The cited limitations, under their broadest reasonable interpretation, encompass a mental process (i.e. abstract idea) of calculating an inclination angle, based on an ultrasound image, which can be performed in the mind or by a human using a pen and a paper (e.g. observation, evaluation, judgment, opinion). In other words, a person could reasonably evaluate an ultrasound image and determine/calculate an inclination angle of the boundary image. Examiner notes that with the exception of generic computer-implemented steps (e.g. one or more processors recited in claim 1 and a program in claim 10), there is nothing in the claims that preclude the limitation from being performed by a human, mentally or with pen and paper, thus the claimed limitation remains directed towards a judicial exception (MPEP 2106.04(a)).
As determined under Step 2A, Prong I a judicial exception is present in the claim, therefore, the claim must be reviewed under Step 2A, Prong II to determine patent eligibility. 
Step 2A, Prong II determines whether any claim recites an additional element that integrates the judicial exception into a practical application. Independent claims recites the following additional elements:
Generating a support image that supports an operation of a probe, based on the inclination angle of the boundary image (claim 1)
Wherein the support image is configured to be displayed (claims 1 and 10)
Generating a support image that supports an operation of a probe contacting a breast, based on the inclination angle of the boundary image (claims 9 and 10)
Displaying the support image (claim 9).
These additional elements in independent the cited independent claims are not found to integrate the judicial exception into a practical application. In this case, generating the support image encompasses merely generating any image which corresponds to a calculation and displaying the support image is merely post-solution activity both of which are routine in the art as disclosed by at least Toma (20130131510) which discloses a conventional ultrasound imaging system (at least fig. 15 [0031]) which reconstructs an image based on calculated position information of the probe. This is not a specific, practical application of the judicial exception. Accordingly, alone, and in combination, these elements are seen as adding insignificant extra-solution activity to the judicial exception. They do no more than link the judicial exception to a particular technological environment or field of use.
As determined under step 2A Prong II the Judicial exception is not integrated into a practical application by additional elements of independent claims 1, 9, and 10, therefore the claims must be reviewed under Step 2B to determine patent eligibility.
Step 2B determines where a claim amounts to significantly more.  Examiner notes that the independent claims recite the following additional elements: 
A probe that is configured to be brought into contact with a breast and configured to output a reception signal by transmission and reception of ultrasonic waves to and from the breast  (claim 1)
Generating a support image that supports an operation of a probe, based on the inclination angle of the boundary image (claim 1)
Wherein the support image is configured to be displayed (claims 1 and 10)
Generating a support image that supports an operation of a probe contacting a breast, based on the inclination angle of the boundary image (claims 9 and 10)
Displaying the support image (claim 9).
The additional elements listed above do not amount to significantly more than the judicial exception. The steps of outputting a reception signal by transmission and reception of ultrasonic waves with a probe and generating ultrasound images using an image generating unit amount to pre-solution activity directed at gathering data required for the data analysis of “calculating” and are routine in the art as disclosed by at least Toma (see citation in Step 2A Prong 1) which discloses a conventional ultrasonic diagnostic apparatus see fig. 15 and disclosure in [0031] comprising a probe (101) and generating ultrasound images. The steps of generating a support image that supports operation of a probe and displaying the support image are merely post-solution activity that is generic and routine in the art as disclosed by at least Toma which further discloses the conventional ultrasound diagnostic apparatus comprises a support image generating unit (1508) for generating a support image that supports an operation of the probe and displaying the support image [0039]. Additionally there is no improvement in the functioning of the computer or technological field, and there is no transformation of subject matter into a different state. Under Step 2B in a test for patent subject matter eligibility, these claims remain directed towards an abstract idea and are not patent eligible.
Dependent claims 2-8 further limit the ultrasound diagnostic apparatus of claim 1. When analyzed as a whole, these claims are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations fail to establish that the claims are not directed towards an abstract idea and do not sufficiently integrate the subject matter a practical application or recite elements which constitute significantly more than the abstract ideas identified. The dependent claims are directed toward additional elements which encompass abstract ideas 
In this instance, dependent claims recite the following additional elements:
determining inappropriateness concerning a contact posture of the probe (claim 2)
changing the threshold in accordance with a depth of the boundary image (claim 3)
generating the line line based on the boundary image (claim 5)
calculating an intersection angle of the approximate straight line to a horizontal direction, as the inclination angle (claim 5)
Searching for an abnormal site in the ultrasound image (claim 8)
limiting an operation of the analyzing unit based on the inclination angle of the boundary image (claim 8)
The cited limitations, under their broadest reasonable interpretation, encompass mental processes (i.e. abstract idea) which can be performed in the mind or by a human using a pen and a paper (e.g. observation, evaluation, judgment, opinion). In other words, a human could reasonably make an opinion on the appropriateness based on the inclination angle, determine/change a threshold value of which to determine the appropriateness in accordance with an observed depth of the boundary image, generate a straight line based on the boundary image, calculate an intersection angle, search for an abnormal site, and limit an operation of an analysis unit (e.g. decide not to perform the search for the abnormal site) based on the inclination angle. Examiner notes that with the exception of generic computer-implemented steps (e.g. one or more processors), there is nothing in the claims that preclude the limitation from being performed by a human, mentally or with pen and paper, thus the claimed limitation is considered to be directed towards a judicial exception (MPEP 2106.04(a)).
Under Step 2A, Prong II for dependent claims 2-8, present additional elements which only further narrow the judicial exceptions (e.g. claims 6 and 7 which further specify the manner in which the generator generates the line) which still encompass subjective assessments for generating a straight line based on the boundary image (i.e. setting a plurality of search routes, performing boundary search, generating the approximate straight line) and provide no additional element which are found to integrate the judicial exception into a practical application. 
These dependent claims include no additional claims that are sufficient to amount to significantly more than the judicial exception. Additionally, there is no improvement in the functioning of the computer or technological field, and there is no transformation of subject matter into a different state. As discussed above with respect to integration of the abstract idea into a practical application, the additional claims do not provide any additional elements that would amount to significantly more than the judicial exception. Under Step 2B, these claims are not patent eligible.

	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the boundary image” in two instances. There is insufficient antecedent basis for this limitation in the claim. For example, it is unclear if the boundary image is referring to the boundary between the mammary gland and the pectoralis major or if the boundary image is the ultrasound image which includes the boundary between the mammary gland and the pectoralis major. For examination purposes, it has been interpreted to mean any of the interpretations listed above, however, clarification is required. 
Claim 7 recites the limitation “generates the line based on the plurality of effective boundary points”. It is unclear if this is a different line than that of claim 1 or if the limitation is attempting to further narrow the line to be based on the effective boundary points and not all of the boundary points of claim 1 as it appears to be recited. In other words, use of “the” appears to be improper because the “line” associated with each of claims 1 and 7 appear to be based on different information (i.e. the plurality of boundary points in claim 1 versus the plurality of effective boundary points in claim 7). For examination purposes, it has been interpreted to mean any line is based on the plurality of effective boundary points, however, clarification is required. 
Claims 9 and 10 recite the limitation “an ultrasound image including a mammary gland image, a pectoralis major image, and a boundary image”. It is unclear if the ultrasound image comprises three separate images (separated or superimposed) or if the ultrasound image merely depicts/includes a mammary gland/mammary gland layer, a pectoralis major, and a boundary between the mammary gland and the pectoralis major as depicted in fig. 3 and disclosed by [0063] of applicant’s PGPub. For examination purposes, it has been interpreted to mean either of the above interpretations, however, clarification is required. 
Claims 9 and 10 recite the limitation “wherein the support image comprise a line”. It is unclear if this is the line with respect to the intersection angle previously recited or if this is a different line. For examination purposes, it has been interpreted to mean any line, however, clarification is required. 
Claim 10 recites the limitation “supports an operation of a probe”. It is unclear if this is the same probe recited previously or a different probe. For examination purposes, it has been interpreted to mean any probe, however, clarification is required. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 7 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. In this instance claim 7 fails the infringement test because a line which uses only effective boundary points would infringe on claim 7 without also infringing on claim 1 which requires all of the boundary points to be used.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Rico et al. (US 20100158332 A1) hereinafter Rico in view of Karasawa (US 20060079777 A1).
Regarding claim 1, 
Rico teaches an ultrasound diagnostic apparatus (at least fig. 1 (202) and corresponding disclosure in at least [0050]) 
comprising a probe ([0035] which discloses the input image data may be directly received with an ultrasound probe) configured to be brought into contact with a breast ([0015] which discloses the method is for processing an ultrasound breast image. Examiner notes the probe would necessarily be brought into contact with the breast in order to obtain the image accordingly), and configured to output a reception signal by transmission and reception of ultrasonic waves to and from the breast (Examiner notes that generating an ultrasound image of the breast would require outputting a reception signal by transmission and reception of ultrasound waves to and from the breast)
one or more processors (at least fig. 2 (200) and corresponding disclosure in at least [0050]); and 
one or more memories, storing instructions that, when executed by the one or more processors (200) cause the one or more processors to perform steps comprising:
generating, based on the reception signal, an ultrasound image (at least fig. 6  and corresponding disclosure in at least [0067]. Examiner note that ultrasound images are necessarily generated based on reception signals of the probe) including a mammary gland (at least fig. 1 (606) and corresponding disclosure in at least [0067]), a pectoralis major (at least fig. 6 (610) and corresponding disclosure in at least [0067]), and a boundary (at least fig. 6 (608) and corresponding disclosure in at least [0067]), between the mammary gland (606) and the pectoralis major (610)
generating a support image (at least fig. 6 (618) and corresponding disclosure in at least [0070]); wherein the support image comprises a line (618) generated at least based on boundary points (Examiner notes the line 618 is a boundary surface and thus would at least be based on boundary points) and wherein the support image (618) is configured to be displayed by being superimposed on the ultrasound image (see at least fig. 6)
Rico further teaches scanning acquisition parameters include a transducer angle ([0074]), however, fails to explicitly teach wherein the one or more processors performs the step of calculating, based on the ultrasound image, an inclination angle of a boundary image and generating the support image that supports an operation of the probe, based on the inclination angle of the boundary image; 
Karasawa, in a similar field of endeavor involving ultrasound imaging, teaches an ultrasound diagnostic apparatus (at least fig. 19 and corresponding disclosure in at least [0134]), comprising:
A probe (at least fig. 19 (10) and corresponding disclosure in at least [0051]) that is configured to be brought into contact with an object and outputs a reception signal by transmission and reception of ultrasound waves to and from the object ([0051] which discloses the probe is used by being abutted on (i.e. brought into contact with) the object and [0022] which discloses transmitting ultrasound waves toward and object and receiving ultrasonic waves reflected from the object to output reception signals. Examiner notes the object is a living body (i.e. a subject) as disclosed in [0002]);
One or more processors (at least fig. 19 (1, 2, 60, and 61) and corresponding disclosure in at least [0062] and [0135]); and 
One or more memories (at least fig. 19 (13) and corresponding disclosure in at least [0055]), storing instructions that, when executed by the one or more processors (1, 2, 60, and 61) cause the one or more processors (1, 2, 60, and 61) to perform steps comprising:
Generating, based on the reception signal, an ultrasound image (at least fig. 19 (24) and corresponding disclosure in at least [0064] which discloses B-mode image generating unit generates B-mode image data)
Calculating, based on the ultrasound image, an inclination angle of a boundary image (at least fig. 19 (60) and corresponding disclosure in at least [0137] which discloses the boundary angle detection unit detects (i.e. calculates) an angle relative to the ultrasonic wave transmission direction (i.e., inclination of the boundary surface relative to the ultrasonic transducer array) with respect to the boundary detected by the boundary detection unit 27 and [0099] which discloses the boundary unit detects boundaries between tissues in an ultrasonic image, thus it is at least based on the images in that the boundaries are in the ultrasound image)
generating a support image (at least fig. 19 (28) and corresponding disclosure in at least [0070] which discloses boundary image data is generated by the boundary image data generating unit) that supports an operation of the probe, based on the inclination angle of the boundary image (Examiner notes the boundary image is necessarily based on the inclination angle in its broadest reasonable interpretation since the boundary would correspond to the same inclination angle calculated by the boundary angle detection unit); wherein the support image comprises a line generated at least based on boundary points (See at least fig. 7 which depicts the boundary image superimposed on the B-mode image as disclosed in at least [0101]. Examiner notes that the lines depicting the surfaces or boundaries as shown in fig. 7 would be based at least in part on individual pixels corresponding to the boundaries. Such pixels are interpreted as boundary points) and wherein the support image is configured to be displayed by being superimposed on the ultrasound image ([0075] which discloses the boundary image is superimposed upon corresponding regions of the B-mode image)
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Rico to include calculating the inclination angle and generating the support image as taught by Karasawa, in order to allow for correction of the ultrasound image such that the B-mode image data may represent real reflectance of reflector surfaces (Karasawa [0136]). Such a modification would improve the quality of the image when the boundary is inclined with respect to the transducer [0138]. 

Regarding claim 2,
Rico, as modified, teaches the elements of claim 1 as previously stated. 
Karasawa further teaches wherein the steps further comprise determining, based on the inclination angle of the boundary image, inappropriateness concerning a contact posture of the probe ([0138] which discloses a the reflectance correction unit obtains an amount of correction for correcting a B-mode image data based on the angle detected by the boundary detection unit and the larger the angle of the boundary the large the amount of reflectance correction becomes. Examiner notes that because correction to the B-mode image is required in instances where the angle is larger and inappropriateness concerning the contact posture is thus determined. i.e. the contact posture is not appropriately aligned with the boundary).
Wherein a user is informed of the inappropriateness through the support image (Examiner notes that in observing the synthesized image having the boundary image (i.e. support image) a user would see any incline of the boundary with respect to the image and thus would be informed of any inappropriateness through the support image).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Rico, as currently, modified to include determining inappropriateness as taught by Karasawa, in order to allow for appropriate correction of the ultrasound image such that real reflectances are depicted accordingly. 

Regarding claim 5
Rico, as currently modified teaches the elements of claim 1 as previously stated. Karasawa, as incorporated with respect to claim 1, further teaches wherein the steps further comprise generating the line based on the boundary image (Examiner notes the lines in fig. 7 are based on the boundary image)
Karasawa further teaches calculating an intersection angle of the line to a horizontal direction, as the inclination angle ([0137] which discloses inclination of the boundary surface relative to the ultrasonic transducer array. Examiner notes a person having ordinary skill in the art would have recognized in the ultrasound image the inclination angle would correspond to an intersection angle between the line (e.g. as extracted by the boundary determining unit) and a horizontal direction that corresponds with the ultrasonic transducer array. Additionally,  Fig. 4A depicts a case where the boundary is inclined relative to the ultrasonic transducer array (depicted in a horizontal direction))
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Rico to include calculating an intersection angle of the line as taught by Karasawa, in order to determine the relationship between the boundary and the transducer array accordingly. 


Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Rico and Karasawa as applied to claim 2 above and further in view of Jackson et al. (US 20060173312), hereinafter Jackson. 
Regarding claim 3,
Rico, as currently modified, teaches the elements of claim 2 as previously stated. Karasawa, as incorporated with respect to claim 2, further teaches wherein the steps further comprise determining the inappropriateness when the inclination angle exceeds a threshold ([0138] which discloses whein the boundary is not inclined the reflectance correction becomes zero. Thus any inclination over a threshold (in which any inclination greater than zero determined) would be determined as inappropriate requiring reflectance correction).
Rico, as currently modified, fails to explicitly teach a changing the threshold in accordance with a depth of the boundary image is provided.
Jackson, in a similar field of endeavor involving ultrasound imaging, teaches a threshold setting unit (at least fig. 1 (22) and corresponding disclosure in at least [0036]) that changes the threshold in accordance with a depth of the image is provided (at least fig. 2 (104) and corresponding disclosure in at least [0038] which discloses determining a threshold based on desired imaging depth ([0036] which discloses the controller 22 controls the process of 100)
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have included a threshold setting unit as taught by Jackson in order obtain an image of sufficient quality for different desired depths ([0037]). Such a modification would allow more room for error in probe posture depending on the imaging depth. 

Regarding claim 4,
Jackson, as incorporated with respect to claim 3, further teaches increasing the threshold with decrease of the depth of the boundary image ([0037] which discloses tolerating a higher noise when obtaining a relatively shallow image)

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Rico and Karasawa further in view of Shan et al. (US 20150374343 A1), hereinafter Shan.
Regarding claim 6,
Rico, as modified, teaches the elements of claim 5 as previously stated. Rico, as modified, fails to explicitly teach wherein the steps further comprise:
Setting a plurality of search routes to cross the boundary image, performing boundary search from a deep side to a shallow side on the respective search routes to specify the boundary points, and 
Generating the line based on the boundary points specified on the plurality of search routes. 
Shan, in a similar field of endeavor involving ultrasound imaging, teaches one or more processors (at least fig. 4 (48) and corresponding disclosure in at least [0087]) configured to perform steps including setting a plurality of search routes to cross a boundary image (see at least fig. 5A depicts a boundary image and [0075] discloses the image is used to distinguish boundaries between different layers of tissue (e.g. fat, muscle, etc.)), performs boundary search from a deep side to a shallow side on the respective search routes to specify boundary points ([0087] which discloses edge detection may be configured to analyze a derivative of the depth signal in the depth direction y to detect a set of edge points in the ultrasound image. Examiner notes that this would require at least one search route in the y direction (i.e. from a deep side to a shallow side on each respective route). Examiner notes that in detecting multiple edge points along the x axis, multiple search routes are required), and generates a line (at least fig. 5 (f) and corresponding disclosure in at least [0091]) based on the plurality of boundary points specified on the plurality of search routes (Examiner notes the boundary or approximate straight line 52 is based on the plurality of edge points detected ([0034]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Rico, as currently modified, to include setting a plurality of search routes, specifying boundary points, and generating the approximate straight line based on the boundary points as taught by Shan in order to enhance the accuracy of the boundary detection by searching the entire image for boundary points and connecting them accordingly. Such a modification amounts to merely a combination of prior art elements according to known techniques of edge detection to yield predictable results rendering the claim obvious (MPEP 2143).

Regarding claim 7,
Rico, as modified, teaches the elements of claim 6 as previously stated. Rico, as currently modified, fails to explicitly teach wherein the generator excludes an invalid boundary point that satisfies an exclusion condition among the plurality of boundary points to specify a plurality of effective points, and generates the approximate straight line based on the plurality of effective boundary points. 
Shan, in a similar field of endeavor involving ultrasound imaging, teaches one or more processors (at least fig. 4 (48) and corresponding disclosure in at least [0087]) configured to perform steps including setting a plurality of search routes to cross a boundary image (see at least fig. 5A depicts a boundary image and [0075] discloses the image is used to distinguish boundaries between different layers of tissue (e.g. fat, muscle, etc.)), performs boundary search from a deep side to a shallow side on the respective search routes to specify boundary points ([0087] which discloses edge detection may be configured to analyze a derivative of the depth signal in the depth direction y to detect a set of edge points in the ultrasound image. Examiner notes that this would require at least one search route in the y direction (i.e. from a deep side to a shallow side on each respective route). Examiner notes that in detecting multiple edge points along the x axis, multiple search routes are required),
excluding an invalid boundary point that satisfies an exclusion condition among the plurality of boundary points to specify a plurality of effective boundary points ([0036] which discloses the image analysis unit is configured to compare a length of a detected edge comprising a plurality of detected edge points with a minimum threshold (i.e. an exclusion condition) to allow discarding edge points which do not belong to a tissue layer boundary to but to other artefacts), and generating a line (52) based on the plurality of effective boundary points (at least fig. 5 depicts the approximate straight line 52 is based on the plurality of effective boundary points (i.e. points which were not discarded)).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified they system of Rico, as currently modified, to include setting a pluraliyt of search routes, performing boundary search, excluding invalid boundary points and generating the line as taught by Shan in order to enhance the accuracy of the boundary detection by searching the entire image for boundary points and connecting them accordingly while eliminating any artifacts which do not belong to the boundary (Shan [0036]). 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Rico and Karasawa as applied to claim 1 above, and further in view of Aladaahalli et al. (US 20210145411 A1), hereinafter Aladaahalli.
Regarding claim 8,
Rico, as modified, teaches the elements of claim 1 as previously stated. Rico further teaches searching for an abnormal site in the ultrasound image ([0055]-[0056] which disclose the blob detection unit 220 detects blobs by clustering groups having a parameter satisfying a preselected criteria and the blobs are analyzed to determine if the blobs are malignant (i.e. abnormal). Examiner notes the blob detection unit would necessarily search for the parameters satisfying the preselected criteria);
Rico fails to explicitly teach limiting an operation of the searching step based on the inclination angle of the boundary image. 
Aladaahalli, in a similar field of endeavor involving ultrasound imaging, teaches limiting an operation of an analysis based on a quality of an image ([0055] which discloses when the image quality drops to the threshold or decreases below a threshold deployment of one or more image interpretation and analysis algorithms may be stopped (i.e. limited))
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Rico, as currently modified to include limiting an operation of analysis as taught by Aladaahalli in order to provide a more accurate analysis by ensuring a good image quality before searching for the abnormal site.
Examiner notes that Karasawa discloses a direct connection between the inclination angle and the quality of the image in [0136] which discloses a weak diffusion distribution when the specular reflectors are inclined relative to the incident direction of the ultrasonic beam resulting in a need to correct data values such that the B-mode image data may represent real reflectance. 

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Karasawa in view of Rico.
Regarding claims 9 and 10,
Karasawa, teaches a non-transitory storage medium (at least fig. 19 (13) and corresponding disclosure in at least [0055]) storing a program, wherein the program, when executed by a processor (at least fig. 19 (1, 2, 60, and 61) and corresponding disclosure in at least [0062] and [0135]) cause the processor (1, 2, 60, and 61) to:
Process a reception signal output by a probe (at least fig. 19 (10) and corresponding disclosure in at least [0051] and [0022] which discloses transmitting ultrasound waves toward and object and receiving ultrasonic waves reflected from the object to output reception signals and the B-mode image data generating means for performing phase matching (i.e. processing) on the reception signals) configured to be brought into contact with an object ([0051] which discloses the probe is used by being abutted on (i.e. brought into contact with) the object),
Calculate an inclination angle of a boundary image, based on an ultrasound image (at least fig. 19 (60) and corresponding disclosure in at least [0137] which discloses the boundary angle detection unit detects (i.e. calculates) an angle relative to the ultrasonic wave transmission direction (i.e., inclination of the boundary surface relative to the ultrasonic transducer array) with respect to the boundary detected by the boundary detection unit 27 and [0099] which discloses the boundary unit detects boundaries between tissues in an ultrasonic image, thus it is at least based on the images in that the boundaries are in the ultrasound image), wherein the inclination is an intersection angle of the line to a horizontal direction ([0137] which discloses inclination of the boundary surface relative to the ultrasonic transducer array. Examiner notes a person having ordinary skill in the art would have recognized in the ultrasound image the inclination angle would correspond to an intersection angle between the line (e.g. as extracted by the boundary determining unit) and a horizontal line corresponding to the ultrasound transducer array. Additionally,  Fig. 4A depicts a case where the boundary is inclined relative to the ultrasonic transducer array (depicted in a horizontal direction)) and wherein the line is generated based on a plurality of boundary points specified (See at least fig. 7 which depicts the boundary image superimposed on the B-mode image as disclosed in at least [0101]. Examiner notes that the lines depicting the surfaces or boundaries as shown in fig. 7 would be based at least in part on individual pixels corresponding to the boundaries. Such pixels are interpreted as boundary points) on a plurality of search routes (Examiner notes that such pixels are interpreted to be on a plurality of search routes in its broadest reasonable interpretation as a person may search the image along any route to see such a boundary)
Generate a support image (at least fig. 19 (28) and corresponding disclosure in at least [0070] which discloses boundary image data is generated by the boundary image data generating unit) that supports an operation of a probe configured to be in contact with the object, based on the inclination angle of the boundary image (Examiner notes the boundary image is necessarily based on the inclination angle in its broadest reasonable interpretation since the boundary would correspond to the same inclination angle calculated by the boundary angle detection unit); wherein the support image comprises a line generated at least based on boundary points (See at least fig. 7 which depicts the boundary image superimposed on the B-mode image as disclosed in at least [0101]. Examiner notes that the lines depicting the surfaces or boundaries as shown in fig. 7 would be based at least in part on individual pixels corresponding to the boundaries. Such pixels are interpreted as boundary points) and wherein the support image is configured to be displayed by being superimposed on the ultrasound image ([0075] which discloses the boundary image is superimposed upon corresponding regions of the B-mode image)
Karasawa further teaches wherein the object is a living body ([0022]), however, fails to explicitly teach wherein the object is a breast and the ultrasound image includes a mammary gland image, a pectoralis major image, and the boundary image between the mammary gland image and the pectoralis major image;
Rico teaches an ultrasound image (at least fig. 6  and corresponding disclosure in at least [0067]) including a mammary gland image (at least fig. 1 (606) and corresponding disclosure in at least [0067]), a pectoralis major image (at least fig. 6 (610) and corresponding disclosure in at least [0067]), and a boundary image (at least fig. 6 (608) and corresponding disclosure in at least [0067]), between the mammary gland image (606) and the pectoralis major image (610).
It would have been obvious to a person having ordinary skill in the art before the effect filing date to have modified the method of Karasawa to include an ultrasound image comprising the images of the breast as taught by Rico in order to evaluate different layers of breast tissue. 
Examiner notes that in the modified system the inclination angle of the ultrasound image determined by Karasawa would correspond to any boundaries (including the boundary between the mammary gland and the pectoralis major) of Rico. Additionally, in the modified system, the object of Karasawa being examined is the breast as taught by Rico. 

Examiner further notes the modified system would perform the method of claim 9 having corresponding steps.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Cho et al. (US 20150265251 A1) teaches an ultrasound image comprising a mammary gland, a pectoral muscle, and a boundary between the mammary gland and the pectoral muscle (see at least fig. 10) and further teaches superimposing a line corresponding to the boundary (see at least fig. 11) 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE L KLEIN whose telephone number is (571)270-5204. The examiner can normally be reached Mon-Fri 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BROOKE LYN KLEIN/Examiner, Art Unit 3793       

/AMANDA LAURITZEN MOHER/Primary Examiner, Art Unit 3793